324 F.2d 310
Robert Cleo PATTERSON, III, Appellant,v.UNITED STATES of America, Appellee.
No. 20255.
United States Court of Appeals Fifth Circuit.
November 6, 1963.

Robert Cleo Patterson, III, pro se.
Vernol R. Jansen, Jr., U. S. Atty., Mobile, Ala., William A. Kimbrough, Jr., Asst. U. S. Atty., S. D. of Alabama, for appellee.
Before RIVES, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted on a two-count information, the first charging a violation of 18 U.S.C.A. § 2312 in that defendant transported in interstate commerce a stolen automobile knowing the vehicle to have been stolen, and the second charging a violation of 18 U.S.C.A. § 2314 in that the defendant did unlawfully and knowingly and with fraudulent intent cause to be transported in interstate commerce a forged security, to-wit, a $50.00 check, knowing the security to have been forged. The defendant pleaded guilty to each charge and was sentenced to a period of five (5) years in the custody of the Attorney General.


2
On this Section 2255 (of Title 28 United States Code) motion, the appellant claims that the two charges have nothing to do with each other and are thus duplicitous and prejudicial. We think the two counts charged violations of "the same or similar character." Rule 8(a), Fed.R.Crim.P. Edwards v. Squier, 9 Cir. 1949, 178 F.2d 758. Further, any impropriety in the two counts would be harmless because of defendant's plea of guilty and the concurrence of the sentences.


3
In his pro se brief, appellant further contends that the automobile which he transported was not stolen when he transported it, but was leased. There is no merit in this contention. See Miller v. United States, 4 Cir. 1958, 261 F.2d 546; Brown v. United States, 8 Cir. 1960, 277 F.2d 201.

The judgment is

4
Affirmed.